Citation Nr: 1759851	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent beginning on April 14, 2011 for service-connected post-traumatic stress disorder ( PTSD).   

2.  Entitlement to an earlier effective date prior to April 14, 2011 for the grant of a 70 percent rating for service-connected PTSD.

3.  Entitlement to an earlier effective date prior to November 1, 2004, for the grant of service connection for coronary artery disease with scar status post coronary artery bypass graft, associated with herbicide exposure and earlier than November 1, 2004 for the grant of 100 percent disability rating.

4.  Entitlement to an earlier effective date prior to November 1, 2004 for the grant of special monthly compensation (SMC) based on housebound criteria.

5.  Entitlement to an earlier effective date prior to November 1, 2004 for the grant of basic eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Manila, the Republic of the Philippines.  The jurisdiction presently is with the Manila, the Republic of the Philippines RO.

The issue of entitlement to a total disability rating based upon individual unemployability has been raised by the record in a May 2012 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Beginning on December 22, 2010, the Veteran's PTSD resulted in total occupational and social impairment.  

2.  On December 22, 2010, but not sooner, it was factually ascertainable that the Veteran's service-connected PTSD warranted a 100 percent disability rating.

3.  Based on an October 2011 Notice of Disagreement warranting a special review of the claim file, a November 2012 rating decision continued the 100 percent rating for coronary artery disease, and assigned an earlier effective date of November 1, 2004. 

4. There is no competent evidence of record dated earlier than November 1, 2004 which demonstrates that the Veteran would be entitled to a 100 percent disability rating for his service-connected coronary artery disease. 

5. The Veteran did not have a single service-connected disability rated as 100 percent prior to November 1, 2004.

6.  Since the first date that the Veteran's combined evaluation for compensation reached 100 percent is November 1, 2004, that is also the earliest effective date for entitlement to Dependents' Educational Assistance benefits.


CONCLUSIONS OF LAW

1.  For the period beginning on December 22, 2010, the criteria for a rating of 100 percent for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2017).

2.  An earlier effective date of December 22, 2010 is warranted for the award of an increased 100 percent rating for the Veteran's PTSD.  38 U.S.C. §§ 5103, 5103A, 5110, 7105 (2012); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.400 (2017). 

3.  The criteria for entitlement to an effective date for the grant of service connection for coronary artery disease prior to November 1, 2004 have not been met. 38 U.S.C. §§ 5103, 5103A, 5110, 7105 (2012); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.400 (2017).

4.  The criteria for an effective date earlier than November 1, 2004 for the grant of SMC based on the housebound criteria are not met. 38 U.S.C. §§ 1114 (s) 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.350, 3.400, 3.401(a) (2017).

5.  The criteria for an effective earlier than November 1, 2004 for the award of eligibility to Dependents' Educational Assistance benefits have not been met.  38 U.S.C. §§ 1155, 3501, 3510, 5110 (2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.   See VCAA correspondences dated June 2010, May 2011 and June 2011.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

With respect to the claims for earlier effective dates, the Veteran's appeals arise from disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to this issue.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

II.  Increased Rating

A. PTSD

The Veteran is currently rated as 70 percent disabling effective April 14, 2011.  He seeks an increased disability rating for his PTSD as well as an earlier effective date for the awarded 70 percent.  The issues are intertwined.  The Board will discuss the increased rating claim first.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list. Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-V, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

The Board now turns to the medical evidence of record for the period at issue. This entails considering the evidence up to a year prior to the date of the filing of the claim which was on April 14, 2011.  See 38 C.F.R. § 3.400 (o)(2) (2017).

Outpatient medical records dated December 2010 through July 2011 showed the Veteran experienced a depressed mood, with irritability, nightmares and flashbacks from his war experience.  Notably, the December 2010 notation showed the Veteran endorsed suicidal ideations, nightmares, and depressed mood.  Additionally, memory problems were reported in January 2011 along with irritability, being fixated on death, decreased concentration and losing his balance with head banging.  Thereafter, a March 2011 notation showed more irritability, depressed mood, feelings of hopelessness, along with feeling frightened that men are after him.  A May 2011 record reported nightmares, insomnia, memory problems and crying spells.  He also indicated he believed he was a jinx to his friends so he chose not to have friends.  Thereafter, a June 2011 outpatient medical record found the Veteran still had nightmares and dreams about the war, dizziness on occasion, difficulty recalling certain events in the past, improved mood but continued to have crying spells but to a lesser extent and bed wetting on 2 to 3 occasions.  His irritability also continued.  A July 2011 outpatient medical record noted the Veteran was found to be less irritable than the previous month but was experiencing flashbacks and crying spells, urinated when under stress, and recollected the past like it had just happened.  However, panic attacks were less frequent and intense.  

The July 2011 VA examination reported the Veteran had been married five times and divorced.   The Veteran further reported his social relationships revolve around his present wife's family and stated he had a good interpersonal relationship with his wife and her family.  The Veteran reported that when he leaves his house he had 20 body guards with him.  However, he indicated he stays home most of the time and watches television or plays on his computer.  He reported having a sense of foreshortened future.  He did report one suicide attempt that year with a razor blade, indicating he "took out the cancer instead of his jugular."  The examiner noted the Veteran had a compromised psychosocial functional status.  On examination, his mood was depressed, dysphoric, appropriate affect, easily distracted attention, paranoid ideations but no delusions, an understanding of the outcome of his behavior and understands that he has a problem.  Sleep impairment was also noted as the Veteran had initial and early waking insomnia.  Additionally, crying spells were reported but no panic attacks, homicidal or suicidal thoughts were noted and he had good memory and impulse control.  The Veteran was found to be non-violent and able to maintain minimum personal hygiene.  Occupationally, the Veteran was retired from his job as a security system salesman, citing his coronary artery disease and myocardial infarct as reasoning for his retirement.  The examiner assigned a GAF score of 50, indicating the Veteran was withdrawn, always depressed, very irritable and prone to anger fits, leading to the worsening of his medical problems, all of which are to be considered serious symptoms.  

A July 2011 statement from the Veteran indicated he was wetting the bed during bad dreams and was having difficulty finding and tolerating medications.  Additionally, he reported his crying had not improved.

Based on a thorough review of the competent evidence in the record, the Board finds that the Veteran's PTSD symptoms warrant a rating of 100 percent for the period on appeal.  In particular, the Veteran's VA treatment notations from December 2010 through July 2011 showed the Veteran's depressed mood, irritability, nightmares, and flashbacks, along with suicidal ideations.  Most importantly, a December 2010 notation indicated the Veteran was "fixated on death".  He also continued to suffer from uncontrolled crying spells, bed wetting and believe he was a jinx to his friends so he remained socially isolated.   When he did leave the house, he reported leaving with "20 bodyguards", seemingly indicative of delusional thinking.  Additionally, the Board notes the Veteran reported attempting suicide at the July 2011 examination, having a sense of foreshortened future and was found to have a compromised psychosocial functional status at that time  
 
In summary, the preponderance of the competent evidence shows that the Veteran's symptoms have more nearly approximated those of a 100 percent disability rating throughout the appeal period.  Hence, the appeal as to this issue is granted.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).

II. Earlier Effective Date 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).  In other words, the effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p).An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

However, where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C. § 5110 (g) (2012); 38 C.F.R. § 3.114 (a) (2017).  If a claim is reviewed at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the liberalized law provided the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim. 38 C.F.R. § 3.114 (a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of the United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816. The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulation.  See 38 C.F.R. § 3.307 (a)(6).

According to 38 C.F.R. § 3.816 (b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4 , other than chloracne as provided in 38 C.F.R. § 3.309 (c).

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law; or if the class member's claim was received within one year from the date of the class member's separation from service. See 38 C.F.R. § 3.816 (c)(1)-(3).  If the requirements of 38 C.F.R. § 3.816 (c)(1)-(3) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816 (c)(4).  Certain exceptions are set forth that are not pertinent to this appeal.

A. PTSD

The Board has now assigned a 100 percent disability rating for the service connected PTSD.  The Veteran has argued that the previously assigned 70 percent warranted an earlier effective date than the assigned April 14, 2011.  The Board will consider both, whether a 70 percent disability rating or a 100 percent disability rating now assigned by the decision above are warranted at any point prior to April 14, 2011.

Procedurally, the Veteran filed a claim for service connection for PTSD in February 2005.  A July 2005 rating decision granted service connection for PTSD and assigned a 50 percent disability rating effective February 25, 2005.  Thereafter, a January 2006 rating decision established an earlier effective date for PTSD beginning on November 1, 2004.  Then, the November 2008 rating decision continued the 50 percent disability rating for PTSD effective November 1, 2004.  The Veteran did not appeal the November 2008 rating decision or submit new and material evidence within one year of that decision.  Therefore, the November 2008 rating decision is final and not subject to revision in the absence of CUE in the decision. 38 U.S.C. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296   (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  As CUE in the November 2008 rating decision has not been alleged, that rating decision serves as a legal bar to an effective date prior to the date of the decision. 

In the representative's November 2013 statement, he argues the Veteran is entitled to an earlier effective date of the 70 percent rating for PTSD based on medical evidence of record showing PTSD symptoms equivalent to the 70 percent rating.  Therefore, he argues he is entitled to an effective date of November 1, 2004 for his PTSD at the 70 percent rating.

However, the earliest document in the claim file received after the November 2008 rating decision that can be construed as a formal or informal claim for an increased rating for the Veteran's service-connected PTSD was received on April 14, 2011.  Under the governing law and regulations outlined above, the Board must review evidence dating back to April 14, 2010, to determine if within that one year period prior to the claim; an increase in the Veteran's PTSD disability was factually ascertainable.

As discussed in the decision above regarding the Veteran's claim for an increased rating for his service-connected PTSD, his December 2010 through July 2011 treatment records show that it was factually ascertainable that an increase in his PTSD disability occurred in December 2010.  Specifically, a December 2010 treatment notation indicated he endorsed suicidal thoughts, depression and panic attacks.  His symptomatology continued to worsen consistently throughout the period following that December 2010 treatment record.  Indeed, in the January 2011 treatment notation which endorsed being fixated on death, decreased concentration and losing his balance with head banging.  The Board does not believe that the Veteran's disability increased in severity on the specific date of the filing of the claim for an increased rating.  Rather, the Board believes, and the evidence shows, that the severity of the symptoms had been increasing prior to the filing of the claim.  This increase was what led to the filing of the claim.  Therefore, and since we must consider the period of time of up to a year prior to the filing of the claim, the Board finds that an earlier effective date of December 22, 2010 is warranted.  This is the first treatment record within the year prior to the filing of the claim that shows the PTSD symptoms had increased in severity.

Accordingly, the preponderance of the evidence supports an earlier effective date of December 22, 2010, but not sooner, for the 100 percent rating for his service-connected PTSD, and to this extent the claim is granted.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

B. Coronary Artery Disease

Procedurally, the Veteran filed a claim for service connection for a heart condition on February 25, 2005.  A July 14, 2005 rating decision denied service connection.  In a February 2009 rating decision, service connection was granted and a noncompensable disability rating was assigned effective February 25, 2005, the date the claim was received.  In April 2010, the Veteran filed a claim based on the Nehmer stipulation that took effect on August 31, 2010 for ischemic heart disease.  A May 2011 rating decision then granted service connection based on Agent Orange presumption and assigned a 60 percent evaluation effective February 25, 2005, the date the claim was received.  A 100 percent disability rating was assigned effective July 1, 2008 based on the VA examination.  The Veteran filed a notice of disagreement to this decision arguing that the 100 percent evaluation be assigned effective February 25, 2005.  A November 2012 rating decision granted a 100 percent disability rating effective November 1, 2004.  Subsequently, the issues of entitlement to special monthly compensation based on housebound criteria and dependent's educational assistance were granted effective November 1, 2004.

However, in the January 2013 VA Form 9, the Veteran contends he was diagnosed with his heart condition in 2003.  Therefore, he argues he is entitled to an effective date in 2003 for his coronary artery disease.  

After reviewing the totality of the evidence, the Board finds that VA did not receive an application for compensation benefits prior to the November 1, 2004, informal claim of the Veteran's Agent Orange registry examination.  This examination is considered an informal claim for service connection for the heart condition as the Veteran indicated filling papers for the claim related to the presumption.  Further, as previously stated, the Veteran was already diagnosed with a heart condition at this time.  There is simply no indication on the part of the Veteran of any intent to file a claim for service connection prior to the initial November 2004 claim.  Moreover, the Veteran and his representative have also not identified such claims.  Instead, the Board understands the Veteran's contention that his disability arose in 2003 and he should therefore be compensated for the disability from that date.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions; however, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  In other words, in this situation, there must be the presence of the disability and a claim.  A claim for service connection must be made in writing and it must be received by VA, the State Department, or the Department of Defense.  See 38 C.F.R. § 3.1(r) (in defining "date of receipt," it is explained that a claim must be received by VA, except as to specific provisions for claims received by the State Department (§ 3.108) or Department of Defense as to initial claims filed at or prior to separation).  

In summary, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim.  As such, the Board finds the effective date of November 1, 2004, the date of the Veteran's claim for entitlement to service connection for a heart condition is supported.

C. Special Monthly Compensation Based on Housebound Criteria

38 C.F.R. § 3.401 (a)(1) (2017) provides that, except as provided in § 3.400(o)(2), awards of aid and attendance or housebound benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

The Veteran contends that he is entitlement to an effective date earlier than November 1, 2004 for the grant of SMC based on the housebound criteria.  

An award of SMC based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2017).

In the November 2012 rating decision, the RO granted an earlier effective date for the Veteran's 100 percent disability rating for service-connected coronary artery disease, effective November 1, 2004 and granted SMC based on housebound criteria.  The reason it granted the SMC was because the Veteran was now in receipt of a single 100 percent disability rating for service-connected coronary artery disease, and he had additional disabilities separate and distinct from heart disease that combined to at least 60 percent.  This satisfied the criteria necessary for entitlement to special monthly compensation based on the statutory housebound criteria (100 percent rating and additional disabilities rated as 60 percent disabling). See 38 C.F.R. § 3.350 (i)(1).

The Board notes that the Veteran's 100 percent disability rating for coronary artery disease, effective November 1, 2004, is what allowed SMC based on housebound criteria to be awarded.  Thus, the Veteran is not entitled to SMC based on the statutory housebound criteria prior to November 1, 2004.  See 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i)(1). 

Regarding SMC based on the housebound criteria, which is evidence showing that the Veteran is permanently housebound by reason of service-connected disability or disabilities, the Board notes that the threshold requirement of having a single service-connected disability rated as 100 percent must still be met before determining whether the Veteran is permanently housebound by reason of service-connected disability or disabilities.  See 38 C.F.R. § 3.350 (i).  Thus, as the Veteran did not have a single service-connected disability rated as 100 percent prior to November 1, 2004, he is not entitled to SMC based on the housebound in fact criteria prior to November 1, 2004.  See 38 C.F.R. § 3.350 (i)(2). 

Accordingly, as the preponderance of the evidence is against the claim for entitlement to an effective date earlier than November 1, 2004 for the grant of SMC based on the housebound criteria, the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





D. Dependents' Educational Assistance

The Veteran also appeals for an effective date prior to November 1, 2004 for the grant of eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 53. 

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability. 38 U.S.C. §§ 3501, 3510, 3512 (2012); 38 C.F.R. §§ 3.807 (a), 21.3020, 21.3021 (2017).

In this case, the effective date for the award of Dependents' Educational Assistance benefits is November 1, 2004, which is the same date as the award of the 100 percent disability rating for coronary artery disease.  As the Board found above, however, the Veteran is not entitled to a disability rating of 100 percent for coronary artery disease prior to that date nor is he entitled to a disability rating of 100 percent for his service-connected PTSD.  No other ratings for the Veteran's other service-connected disabilities are presently on appeal, and he is not otherwise assigned a permanent total disability rating on any other basis. 

Dependents' Educational Assistance benefits may not be awarded prior to the effective date of an award for a permanent and total disability rating. 38 U.S.C. §§ 3501, 3510.  Consequently, the Veteran is not entitled to an effective date earlier than November 1, 2004 for Dependents' Educational Assistance benefits.

As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to a disability rating of 100 percent for service-connected PTSD is granted, subject to regulations governing payment of monetary awards..   

Entitlement to an effective date of December 22, 2010 for the grant of a 100 percent disability rating for service-connected PTSD is granted, subject to regulations governing payment of monetary awards..  

Entitlement to an earlier effective date prior to November 1, 2004 for the grant of service connection for coronary artery disease with scar status post coronary artery bypass graft, associated with herbicide exposure and earlier than November 1, 2004 for the grant of 100 percent disability rating is denied.

Entitlement to an earlier effective date prior to November 1, 2004 for the grant of special monthly compensation based on housebound criteria is denied.

An effective date prior to November 1, 2004 for the award of basic eligibility for Dependents' Educational Assistance benefits is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


